Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7-13,17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180336123 A1 (Benes) in view of US 20180089068 A1 (Bhojan).

Regarding claim 1, Benes teaches,
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
executing a plurality of test execution plans(par 2 "Then, the test manager distributes a set of tests, which are accessible to a test container created from the test container image.") using: instances of a same first container image that encapsulates a first test environment(par 12 "For example, a test manager creates a testing environment by building a test container image that includes the appropriate test artifacts and test dependencies. "); and instances of at least two different test support container images(fig 1:192 A-C; par 16 "As illustrated in FIG. 1, test controllers 192A-C may reside in various locations in container system 100. For example, test controllers 192A-C are depicted in three locations for illustration purposes without limiting the disclosure as requiring any particular location as illustrated. ") that are specified by different user-defined test configurations and each configured to perform, respectively, one or more test support operations(par 19 "Test scripts 156A-B may include various tests and configuration settings for an application. For example, each test script 156A-B may be designed to evaluate a specific function or feature of an application 170. "), wherein executing the plurality of test execution plans comprises:
(a) based at least on a first user-defined test configuration, executing a first test execution plan(par 19 "Test scripts 156A-B may include various tests and configuration settings for an application. For example, each test script 156A-B may be designed to evaluate a specific function or feature of an application 170. ") comprising:
generating a first test container comprising a first instance of the first container image that encapsulates the first test environment(par 12 "For example, a test manager creates a testing environment by building a test container image that includes the appropriate test artifacts and test dependencies. ");
generating a first test support container configured to direct input data to the first instance of the first container image and direct output data from the first instance of the first container image during a first test(par 12 "The test controller runs the distributed sets of tests from a directory or volume mount and monitors the tests inside the running container. ");
performing, using the first test container and the first test support container, the first test in the first test environment according to the first user-defined test configuration(par 12 "The test controller runs the distributed sets of tests from a directory or volume mount and monitors the tests inside the running container. ");
(b) based at least on a second user-defined test configuration, executing a second test execution plan(par 15 "For example, the test manager 190 may create runtime environments by creating test container images. Additionally, the test manager 190 may be responsible for starting, killing, and removing containers (e.g., container 160A-B). ") comprising:
generating a second test container comprising a second instance of the first container image that encapsulates the first test environment(par 12 "For example, a test manager creates a testing environment by building a test container image that includes the appropriate test artifacts and test dependencies. ");
generating a second test support container that is specified in the second user-defined test configuration and configured to perform at least a first test support operation, wherein the second test support container is different from any test support container specified in the first user-defined test configuration(par 21 "A test container (e.g., container 160B) may include a test controller 192B. Additionally, the test controller 192C may be separate from the test container. For example, test controller 192C may run in container 160C, which may control tests for applications 170A-B within test container 160A. ");
performing, using the second test container and the second test support container, a second test in the first test environment according to the second user-defined test configuration(par 16 "Additionally, container system 100 may include one or more test controllers 192C in respective container(s) 160C that are used to control tests on applications 170 in test containers. For example, test controller 192C may be used to execute tests in one or more test containers 160A. ").
However, although Benes teaches using a mounted drive to provide input data and receive output data, Benes does not specifically teach using a container to provide input data and receive output data, as mounted drives are different from containers.
On the other hand, Bhojan teaches 
 One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
executing a plurality of test execution plans using: instances of a same first mobile application image that encapsulates a first test environment(par 24 “Thereafter, the source code build is subjected to various testing solutions in testing module 106 for each type of mobile device of plurality of mobile devices 108-n in order to validate the mobile application being developed.”); and instances of at least two different test support container images that are specified by different user-defined test configurations and each configured to perform, respectively, one or more test support operations(fig 2:202; par 27 “Thus, at step 202, one or more Docker containers may be created for facilitating the testing of mobile applications.”), wherein executing the plurality of test execution plans comprises:
(a) based at least on a first user-defined test configuration(fig 7; par 45 “FIG. 7 illustrates a flowchart of a method for executing one or more test artifacts, in accordance with an embodiment. At step 702, the one or more test artifacts are automatically generated based on the one or more test cases, the test data, and the test script. Thereafter, at step 704, the one or more test artifacts are installed in the one or more Docker containers for testing the mobile application.”), executing a first test execution plan comprising:
selecting a first test device comprising a first instance of the first device that encapsulates the first test environment(fig 7:706; par 45 “Once the one or more test artifacts are installed, the one or more mobile devices are selected at step 706, for which the mobile application needs to be tested.”);
generating a first test support container configured to supply input data to the first instance of the first container image(fig 7:712; par 46 “After the image file is deployed, the one or more test artifacts are concurrently executed in the one or more Docker containers at step 712, for the one or more mobile devices that are selected.”) and obtain output data from the first instance of the first device during a first test(fig 8: 804; par 47 “After executing the one or more test artifacts, a test report is generated at step 804. The test report includes detail of the outcome of the execution of the one or more test artifacts.”);
performing, using the first test container and the first test support container, the first test in the first test environment according to the first user-defined test configuration(fig 7:712; par 46 “After the image file is deployed, the one or more test artifacts are concurrently executed in the one or more Docker containers at step 712, for the one or more mobile devices that are selected.”);
(b) based at least on a second user-defined test configuration(fig 7; par 45 “FIG. 7 illustrates a flowchart of a method for executing one or more test artifacts, in accordance with an embodiment. At step 702, the one or more test artifacts are automatically generated based on the one or more test cases, the test data, and the test script. Thereafter, at step 704, the one or more test artifacts are installed in the one or more Docker containers for testing the mobile application.”), executing a second test execution plan comprising:
selecting a second test device comprising a second instance of the first device image that encapsulates the first test environment(fig 7:706; par 45 “Once the one or more test artifacts are installed, the one or more mobile devices are selected at step 706, for which the mobile application needs to be tested.”);
generating a second test support container that is specified in the second user-defined test configuration and configured to perform at least a first test support operation, wherein the second test support container is different from any test support container specified in the first user-defined test configuration(fig 7:712; par 46 “After the image file is deployed, the one or more test artifacts are concurrently executed in the one or more Docker containers at step 712, for the one or more mobile devices that are selected.”);
performing, using the second test container and the second test support container, a second test in the first test environment according to the second user-defined test configuration(fig 7:712; par 46 “After the image file is deployed, the one or more test artifacts are concurrently executed in the one or more Docker containers at step 712, for the one or more mobile devices that are selected.”).


Regarding claim 2, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
wherein executing the first test execution plan is orchestrated by a particular test orchestration agent of a plurality of test orchestration agents.( par 16 "Additionally, container system 100 may include one or more test controllers 192C in respective container(s) 160C that are used to control tests on applications 170 in test containers. For example, test controller 192C may be used to execute tests in one or more test containers 160A." test controllers are equivalent to applicant’s test orchestration agent.)

Regarding claim 7, Benes and Bhojan teaches,
The one or more media of claim 2, 
Benes further teaches,
further storing instructions which, when executed by one or more processors cause:
generating, by the particular test orchestration agent, the first test execution plan based at least on the first user-defined test configuration.(par 18 "Test scripts 156A-B may include various tests and configuration settings for an application. For example, each test script 156A-B may be designed to evaluate a specific function or feature of an application 170. ")

Regarding claim 8, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
further storing operations which, when executed by one or more processors, cause:
based at least on a third user-defined test configuration, executing a third test execution plan(par 15 "For example, the test manager 190 may create runtime environments by creating test container images. Additionally, the test manager 190 may be responsible for starting, killing, and removing containers (e.g., container 160A-B). ")  comprising: 
generating a third test container comprising a third instance of a second container image that encapsulates a second test environment different from the first test environment(par 12 "For example, a test manager creates a testing environment by building a test container image that includes the appropriate test artifacts and test dependencies. ");
generating a third test support container configured to perform a second test support operation(par 21 "A test container (e.g., container 160B) may include a test controller 192B. Additionally, the test controller 192C may be separate from the test container. For example, test controller 192C may run in container 160C, which may control tests for applications 170A-B within test container 160A. ");
performing, using the third test container and the third test support container, a third test in the second test environment according to the third user-defined test configuration(par 16 "Additionally, container system 100 may include one or more test controllers 192C in respective container(s) 160C that are used to control tests on applications 170 in test containers. For example, test controller 192C may be used to execute tests in one or more test containers 160A. ").

Regarding claim 9, Benes and Bhojan teaches,
The one or more media of claim 8, 
Benes further teaches,
wherein the third test support container is different from any test support container specified in the first user-defined test configuration and the second user-defined test configuration.( par 30 "Once the test container is executing, a test controller associated with the test container executes the set of tests accessible to the test container using the test artifact and/or the test dependency (block 208). ")

Regarding claim 10, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
wherein the first test support container is further configured to retrieve the input data from a storage location designated in the first user-defined test configuration.( par 27 "Dependencies may also include run time dependencies that are required for execution, compile dependencies used during application compilation, system dependencies, etc. Then, the test manager distributes a set of tests, which are accessible to a test container created from the test container image, by populating a directory with the set of tests and mounting the directory to the test container (block 204). ")

Regarding claim 11, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
wherein the first test support container is further configured to transmit the output data to a storage location designated in the first user-defined test configuration.( par 37 "Additionally, the test controller 192 may log test outputs corresponding to the tests into a log file(s) (e.g., log file 154A-B, generally referred to as log file 154) on the directory 150. ")

Regarding claim 12, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
wherein the first test support operation comprises generating one or more metrics associated with the first test.( par 37 "Additionally, the test container 160 may provide feedback corresponding to the tests running within the test container 160. For example, the test container 160 may report a status of the set oftests and may log test outputs into log files 154. ")

Regarding claim 13, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
wherein the first test support operation comprises storing log data generated by the first test.(par 37 "Additionally, the test container 160 may provide feedback corresponding to the tests running within the test container 160. For example, the test container 160 may report a status of the set of tests and may log test outputs into log files 154. ")

Regarding claim 17, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches,
wherein the first test support container is specified in the first user-defined test configuration.( par 21 "A test container (e.g., container 160B) may include a test controller 192B. Additionally, the test controller 192C may be separate from the test container. For example, test controller 192C may run in container 160C, which may control tests for applications 170A-B within test container 160A. " This shows that test containers can be in 

Regarding claim 19, it is the system implementing the instructions stored on the machine-readable media of claim 1 and is rejected for the same reasons.
Regarding claim 20, it is the method that the instructions stored on the machine-readable media of claim 1 implements and is rejected for the same reasons.


Claims 3,4,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180336123 A1 (Benes) in view of US 20180089068 A1 (Bhojan) and US 20100146514 A1 (Alexander).

Regarding claim 3, Benes and Bhojan teaches,
The one or more media of claim 2, 
Benes further teaches,
further storing instructions which, when executed by one or more processors, cause:
receiving a request to perform the first test(par 12 "For example, a test manager creates a testing environment by building a test container image that includes the appropriate test artifacts and test dependencies. A test controller is also added as part of the testing environment. Individual sets of tests are distributed into a test container built from the test container image. " some kind of request or input is inherent, as the tests must come from somewhere.);
storing the tests in a test script directory(par 19 “Directory 150 may include a directory structure 152 that designates memory locations of log files 154A-B and test scripts 156A-B.”);
dispatching the request to the particular test orchestration agent(par 16 "Additionally, container system 100 may include one or more test controllers 192C in respective container(s) 160C that are used to control tests on applications 170 in test containers. For example, test controller 192C may be used to execute tests in one or more test containers 160A.").
However, Benes and Bhojan do not specifically teach storing the requests in a test request queue
On the other hand, Alexander teaches  
A test management framework(par 11 “an exemplary feature of the present invention is to provide a method and structure that manages the execution of a very complex test schedule against a pool of test systems.”) which further teaches: 
receiving a request to perform the first test(par 49 "In a first step, according to an exemplary method of the present invention, illustrated in FIG. 2, the user schedules jobs. The user enters the job 200 in a central job file. ");
storing the request in a test request queue(par 51 “Then, another component, the Job manager, is started 220. The Job manager is responsible to deliver jobs which can be executed.”);
dispatching the request to the particular test orchestration agent(par 92 "After starting, the TAT Daemon runs in a waiting condition. However, the TAT Daemon takes first action when a TAT Master establishes a connection. After a successful connection, the TAT Master sends a command 710 to the TAT Daemon which is then executed 720. ").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Benes and Bhojan to incorporate the test request queue of Alexander.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Benes and Bhojan -- a need for a solution for the issue of a way to distribute test jobs reliably -- with Alexander providing a known method to solve a similar problem. Alexander provides “a method and structure that manages the execution of a very complex test schedule against a pool of test systems.”(Alexander par 11)

Regarding claim 4, Benes and Bhojan teaches,
The one or more media of claim 2, 
However, Benes and Bhojan do not specifically teach a load balancing policy
On the other hand, Alexander teaches  
The one or more media of claim 2, further storing instructions which, when executed by one or more processors, cause:
selecting the particular test orchestration agent based at least on a load balancing policy associated with the plurality of test orchestration agents.( fig 9:920; par 97 "The load balancing 920 includes automatically distributing the plurality of test cases to the plurality of servers. The automatic distribution includes selecting 922 an available server from a plurality of servers, reserving 924 the available server to prevent contention from other test cases, locking 926 at least one of the plurality of servers, whereby if a server is locked, then the server is dedicated to a single test case, and if the server is unlocked, then a plurality of test cases may be run on the server, and automatically unlocking 929 a selected server once a test case has been tested on the selected server. ")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Benes and Bhojan to incorporate the test request queue of Alexander.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Benes and Bhojan -- a need for a solution for the issue of a way to distribute test jobs reliably -- with Alexander providing a known method to solve a similar problem. Alexander provides “a method and structure that manages the execution of a very complex test schedule against a pool of test systems.”(Alexander par 11)
 
Regarding claim 5, Benes, Bhojan and Alexander teaches,
The one or more media of claim 4, 
Alexander further teaches,
wherein the plurality of test orchestration agents are distributed across a plurality of hardware systems and the load balancing policy is based at least on availability of one or more system resources in the plurality of hardware systems.( fig 9:920; par 97 "The load balancing 920 includes automatically distributing the plurality of test cases to the plurality of servers. The automatic distribution includes selecting 922 an available server from a plurality of servers, reserving 924 the available server to prevent contention from other test cases, locking 926 at least one of the plurality of servers, whereby if a server is locked, then the server is dedicated to a single test case, and if the serveris unlocked, then a plurality of test cases may be run on the server, and automatically unlocking 929 a selected server once a test case has been tested on the selected server.")

Regarding claim 6, Benes, Bhojan and Alexander teaches,
The one or more media of claim 5, 
Alexander further teaches
wherein availability of the one or more system resources comprises central processing unit (CPU) usage and free memory size.( fig 9; par 96 "The execution plan includes a plurality oftest cases and criteria corresponding to each of the plurality of test cases. The criteria include system attributes and user defined attributes. " Memory and CPU usage are interpreted as being equivalent to system attributes.)


Claims 14,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180336123 A1 (Benes) in view of  US 20180089068 A1 (Bhojan) and "Integration testing using a docker container", Gérald Barré, 10/08/2018, MEZIANTOU'S BLOG, .

Regarding claim 14, Benes and Bhojan teaches,
The one or more media of claim 1, 
Benes further teaches
further storing instructions which, when executed by one or more processors, cause:
reusing the first test container for the second test after completion of the first test.( par 49 "The test controller 192 executes a second test associated with the application 170 inside the test container 160 (blocks 362 and 364). For example, the test controller 192 may execute a second test script 156B (e.g., test_2) inside the test container 160.")
However, Benes does not specifically teach determining that the first test container is a perpetual container
On the other hand, Barré teaches 
determining that the first test container is a perpetual container(pg1 par2 "In my case I don't want to create a new container each time, because it takes about 1 minute to spawn the container. Instead, I reuse the existing container if possible. This is useful on my developer machine to not spend too much time waiting for the container.");
reusing the first test container for the second test after completion of the first test(pg2 par 1 "Then, you have to ensure the container is running. This is in the case you are reusing an existing container:" par 2 "Finally, you have to ensure the service is actually running. Indeed, the container can be running but the service may take a few seconds to start. The logic .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Benes and Bhojan to incorporate the determining that the first test container is a perpetual container of Barré.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Benes and Bhojan -- a need for a solution for the issue of spending too much time waiting for the container to start up at the start of tests (Barré pg1 par2) -- with Barré providing a known method to solve a similar problem. Barré teaches a way to “reuse the existing container if possible. This is useful on my developer machine to not spend too much time waiting for the container.” pg1 par2)

Regarding claim 15, Benes, Bhojan, and Barré teaches,
The one or more media of claim 14, further storing instructions which, when executed by one or more processors, cause:
Barré further teaches
restoring the first test container to a clean state after the first test and before the second test. (pg2 par 1 "Then, you have to ensure the container is running. This is in the case you are reusing an existing container:" par 2 "Finally, you have to ensure the service is actually running. Indeed, the container can be running but the service may take a few seconds to start. The logic here is very dependent on the kind of service you are using. For instance, for GitLab you need to test the home page is responding." Barré ensures that the required dependency is started before the second test is run.)

Regarding claim 16, Benes and Bhojan teaches,
The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause:
However Benes and Bhojan do not specifically teach whether containers are single-use or persistant.
On the other hand, Barré teaches
determining that the first test container is a single-use container;( pg1 par2 "In my case I don't want to create a new container each time, because it takes about 1 minute to spawn the container. Instead, I reuse the existing container if possible. This is useful on my developer machine to not spend too much time waiting for the container." Examiner interprets “reuse the existing container if possible” as determining if the first test container is single-use container or not.)
destroying the first test container after completion of the first test(par 4 "At the end, you can stop the container using the AssemblyCleanup attribute.").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Benes and Bhojan to incorporate the determining that the first test container is a perpetual container of Barré.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Benes and Bhojan -- a need for a solution for the issue of spending too much time waiting for the container to start up at the start of tests (Barré pg1 par2) -- with Barré providing a known method to solve a similar 

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 1/25/2021, with respect to the objections to claims 12,13 have been fully considered and are persuasive.  The objection of 9/24/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page , filed 01/25/2021, with respect to the rejection(s) of claim(s) 1,19,20 under 35 USC 102 over Benes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Benes in view of Bhojan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,772,083 B1 - Muller - 2002 publication. Has containers and tests and separate servers. Pretty similar idea, even if implementations are from 2002.
US 20180113734 A1 - Yamato - load balancing in general, not strictly for managing testing clusters.
US 20110231708 A1 - Lawrance - automated test case generation and scheduling
US 20200201747 A1 - Duale - shared environment element 310
US 20130152047 A1 - Moorthi - persistent test environments par 182
US 20180131766 A1 - Wunderlich - reuse environments par 26
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.